Title: From George Washington to Major General Benedict Arnold, 3 August 1780
From: Washington, George
To: Arnold, Benedict


					
						Sir
						[Peekskill, 3 Aug. 1780]
					
					You are to proceed to West Point: and take the command of the Post, and its dependencies—in which are included all from Fish-kill to Kings Ferry, The Corps of Infantry and Cavalry advanced towards the Enemy’s lines on the East side of the River will also be under your orders, and will take directions from you, and you will endeavour to obtain every intelligence of the Enemy’s motions. The Garrison of West Point is to consist of the Militia of New Hampshire and Massachusetts, for which reason, as soon as the Number from those States amounts to twelve hundred, the New York Militia under the command of Colonel Malcom are to join the main Army on the West side of the River. And when the number from Massachusetts Bay alone shall amount to fifteen hundred Rank and File—the Militia of New Hampshire will also march to the main Army. Colonel James Livingstons Regiment is till further Orders to Garrison the Redoubts at Stoney and Verplanks Points.
					Claverac upon the North River is appointed for the place of rendevous of the Militia of New Hampshire and Massachusetts, from whence you will have them brought down as fast as they arrive. A supply of provisions will be necessary at that place, which you will order from time to time as there may be occassion.
					You will endeavour to have the works at West Point carried on as expediously as possible by the Garrison, under the direction and superintendance of the Engineers—The stores carefully preserved—And the provision safely deposited and often inspected—particularly the salted meat. a certain quantity of provision has been constantly kept in each work, to be ready against a sudden attack. Where there are Bomb Proofs they serve for Magazines—but in the smaller works where there are none, you will have places erected sufficiently tight to preserve the provision from damage and pillage.
					You will as soon as possible obtain and transmit an accurate Return

of the Militia which have come in, and inform me regularly of their encrease.
					Should any Levies, from the State of New York or those to the Eastward of it, intended for the Continental Army arrive at West Point, You will immediately forward them to the lines to which they respectively belong.
					The difficulties we shall certainly experience on the score of provisions render the utmost œconomy highly necessary. You will therefore attend frequently to the daily issues, and by comparing them with your Returns, will be able to check any impositions. Given at Head Quarters at Peekskill this 3d of August. 1780.
					
						Go: Washington
					
				